Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 7



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  SOPHIA VICTOR,

             Plaintiff,

  vs.

  MEGAN J. BRENNAN,
  Postmaster General,
  c/o Southern Area,

         Defendant.
  ________________________________________/

                                              COMPLAINT

           Plaintiff, SOPHIA VICTOR (“Plaintiff”), by and through the undersigned counsel, and

  hereby sues Defendant, MEGAN J. BRENNAN (“Defendant”), and alleges as follows:

        1. This is an action for declaratory and injunctive relief and damages pursuant to Title VII of

  the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 (“Title VII”) to redress injuries resulting from

  Defendant’s unlawful gender-based discriminatory treatment and retaliation against Plaintiff.

        2. At all times material hereto, Plaintiff was a resident of the State of Florida.

        3. Defendant is authorized to conduct business in the State of Florida, where Plaintiff worked

  for Defendant.

        4. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. Section 1391(b)

  because the employment practices hereafter alleged to be unlawful were committed within the

  jurisdiction of the Southern District of Florida.

        5. All conditions precedent for the filing of this action before this Court has been previously

  met, including the exhaustion of all pertinent administrative procedures and remedies.
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 7



                    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      6. At all relevant times, Plaintiff was employed by Defendant as a City Carrier Assistant at

  the Hollywood Main Station in Hollywood, Florida.

      7. On or about September 19, 2018, an instructor made sexual comments to Plaintiff.

      8. On or about September 27, 2018, after Plaintiff complained about the comments, she was

  transferred to another office.

      9. On or about October 3, 2018, Plaintiff was accused by her supervisors of dressing

  “inappropriately.”

      10. Thereafter, in the same month, Plaintiff was also given a negative evaluation which

  unjustifiably criticized the way Plaintiff dressed, how she worked, and how she got along with her

  coworkers.

      11. On or about October 19, 2018, Plaintiff was order to report to work even though she had

  already been given the day off.

      12. On or about October 20, 2018, Plaintiff was subjected to an investigative interview.

      13. On or about October 29, 2018, a customer threw mail at Plaintiff and cursed her out while

  management did nothing to intervene in the violent encounter.

      14. Thereafter, in or about October/November 2018, Defendant terminated Plaintiff in

  retaliation for her complaints about sexual harassment and workplace discrimination.

                                                COUNT I
                               Gender Discrimination in Violation of Title VII

      15. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14 above as

  if set out in full herein.

      16. Plaintiff is a member of a protected class under Title VII.

      17. By the conduct describe above, Defendants have engaged in discrimination against
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 7



  Plaintiff because of Plaintiff’s gender and subjected the Plaintiff to gender-based animosity.

      18. Such discrimination was based upon the Plaintiff’s gender in that Plaintiff would not have

  been the object of discrimination but for the fact that Plaintiff is female.

      19. Defendants’ conduct complained of herein was willful and in disregard of Plaintiff’s

  protected rights. Defendants and their supervisory personnel were aware that discrimination on

  the basis of gender was unlawful but acted in reckless disregard of the law.

      20. At all times material hereto, the employees exhibiting discriminatory conduct towards

  Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

  employment with the Defendants.

      21. Defendants retained all employees who exhibited discriminatory conduct toward the

  Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      22. As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,

  has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

      23. The conduct of Defendants, by and through the conduct of its agents, employees, and/or

  representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

  discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      24. The actions of the Defendants and/or its agents were willful, wanton, and intentional, and

  with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

  Plaintiff to damages in the form of compensatory and punitive damages pursuant to state and

  federal law, to punish the Defendants for their actions and to deter them, and others, from such

  action in the future.

      25. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

  damages as a result of Defendants’ discriminatory practices unless and until this Honorable Court
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 7



  grants relief.

  WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:

          a. Adjudge and decree that Defendants have violated Title VII, and have done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendants and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendants, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                               COUNT II
                                  Retaliation in Violation of Title VII

      26. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14 of this

  complaint as if set out in full herein.

      27. Plaintiff is a member of a protected class under Title VII.

      28. By the conduct describe above, Defendants retaliated against Plaintiff for exercising rights

  protected under Title VII.

      29. Defendants’ conduct complained of herein was willful and in disregard of Plaintiff’s

  protected rights. Defendants and its supervisory personnel were aware that discrimination on the
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 7



  basis of gender was unlawful but acted in reckless disregard of the law.

      30. As a result of Defendants’ actions, as alleged herein, Plaintiff has been deprived of rights,

  has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

      31. The conduct of Defendants, by and through the conduct of its agents, employees, and/or

  representatives, and Defendants’ failure to make prompt remedial action to prevent continued

  discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      32. The actions of the Defendants and/or its agents were willful, wanton, and intentional, and

  with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

  Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

  to punish the Defendants for its actions and to deter it, and others, from such action in the future.

      33. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

  damages as a result of Defendants’ retaliatory practices unless and until this Honorable Court

  grants relief.

  WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:

          a. Adjudge and decree that Defendants have violated Title VII, and have done so willfully,

              intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

              employment practices described herein;

          c. Enter an award against Defendants and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 7



              Defendants, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                           COUNT III
                             Sexual Harassment in Violation of Title VII

      34. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14 of this

  complaint as if set out in full herein.

      35. Plaintiff is a member of a protected class under Title VII.

      36. As part of its protections, Title VII prohibits sexual harassment.

      37. The conduct to which Plaintiff was subjected was severe, pervasive, physically threatening,

  humiliating, and unreasonably interfered with Plaintiff’s work performance in violation of Title

  VII.

      38. The harassing conduct to which Plaintiff was subjected was perpetrated against her as a

  result of her gender (female), and constituted actionable sexual harassment.

      39. Plaintiff rejected her supervisor’s sexual advances and comments.

      40. Defendants’ alleged bases for the adverse conduct against Plaintiff are pretextual and

  asserted only to cover up the harassing, discriminatory, and retaliatory nature of their conduct.

      41. As a result of the sexually harassing conduct to which Plaintiff was subjected and the

  adverse employment actions suffered by Plaintiff related thereto, Plaintiff has experienced and will

  continue to experience significant financial and economic loss in the form of lost wages and lost

  benefits. Plaintiff has also experienced and will continue to experience emotional anguish, pain

  and suffering and loss of dignity damages.

  WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendants:
Case 0:19-cv-63135-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 7




        a. Adjudge and decree that Defendants have violated Title VII, and have done so willfully,

            intentionally, and with reckless disregard for Plaintiff’s rights;

        b. Enter a judgment requiring that Defendants pay Plaintiff appropriate back pay, benefits'

            adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

            employment practices described herein;

        c. Enter an award against Defendants and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        d. Require Defendants to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendants, or in lieu of reinstatement, award front pay;

        e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        f. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.



        Dated: _________________                        Respectfully submitted,



                                                        Jason S. Remer, Esq.
                                                        Florida Bar Number: 165580
                                                        jremer@rgpattorneys.com

                                                        REMER & GEORGES-PIERRE, PLLC
                                                        44 West Flagler Street, Suite 2200
                                                        Miami, FL 33130
                                                        Telephone: (305) 416-5000
                                                        Facsimile: (305) 416-5005
